Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Rooney, J.), rendered September 28, 2000, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s sole contention on appeal is that certain comments made during the prosecutor’s summation constitute reversible error. However, the defendant failed to preserve for appellate review his arguments regarding the prosecutor’s *431summation. He either did not make a specific and timely objection, or made no request for further curative instructions and no timely motion for a mistrial (see People v Heide, 84 NY2d 943; People v Nuccie, 57 NY2d 818; People v Robinson, 281 AD2d 564). In any event, any alleged error was harmless in light of the overwhelming evidence of the defendant’s guilt (see People v Crimmins, 36 NY2d 230; People v Stith, 291 AD2d 576). Goldstein, J.P., McGinity, Adams and Townes, JJ., concur.